PER CURIAM
Plaintiff-relator appeals a judgment of dismissal of his alternative writ of mandamus and a supplemental money judgment for filing fees that previously had been deferred. We reject without discussion plaintiff-relator’s argument that the court erred in dismissing the writ. Plaintiff-relator argues that the court erred in entering the supplemental judgment without making a determination that he had the ability to pay the fees. The state concedes that the trial court erred in that regard. We accept that concession. See State ex rel Baker v. Cook, 171 Or App 719, 720, 16 P3d 1184 (2000) (in mandamus action, trial court erred in requiring plaintiff-relator to pay previously deferred filing fees).
Supplemental money judgment for filing fees reversed and remanded; otherwise affirmed.